Citation Nr: 0033565	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for neurologic residuals 
of a right inguinal herniorrhaphy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the RO.

This case was previously before the Board in March 1998, when 
it was remanded to the RO for further development.  The case 
was returned to the Board in October 2000.

When this case was previously before the Board in March 1998, 
the Board referred to the RO the matter of the veteran's 
entitlement to a rating for a surgical scar, separate and 
apart from the rating assigned for neurological residuals of 
a herniorrhaphy.  See, e.g., Esteban v. Brown, 6 Vet. App. 
259 (1994).  As it does not appear that the RO has taken any 
action on the matter, the matter is again referred to the RO.

By a decision entered in July 2000, the RO denied service 
connection for diabetes mellitus, secondary to service-
connected residuals of a right inguinal herniorrhaphy.  The 
RO concluded that a well-grounded claim had not been 
submitted.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, the new 
law eliminates the concept of a well-grounded claim, 
redefines VA's obligations with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist a claimant in developing a claim that was not well 
grounded.  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
final as of that date.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 

___ (2000).  It also applies to any denial that became final 
during the period beginning July 14, 1999, if such denial was 
issued because the claim was not well grounded, and a timely 
motion for review is made.  Id.


REMAND

The above-cited Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO has not yet 
considered the veteran's increased rating claim in the 
context of the new law.  Nor has the veteran had an 
opportunity to litigate his claim in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the matter to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, completing all of the development requested in the 
Board's March 1998 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

Development should include making 
reasonable efforts to obtain 
clarification of the illegible diagnosis 
contained in a September 27, 1996, VA 
treatment report, as requested in the 
Board's March 1998 remand.  Development 
should also include making reasonable 
efforts to procure the report of an 
electromyogram (EMG) study conducted on 
August 22, 1996, mentioned in the 
veteran's January 1997 substantive 
appeal; the report of a magnetic 
resonance imaging (MRI) study of the 
veteran's knee, mentioned in a May 1996 
letter from David S. Grouse, M.D., to 
Robert Bear, M.D.; and the report of 
emergency room treatment the veteran 
received at VA on August 4, 2000, 
referred to by the veteran in a letter 
to the RO dated later that same month.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have a 
neurologist and endocrinologist consult 
with one another for purposes of 
providing a medical opinion as to the 
scope and relative severity of any 
current neurological impairment 
attributable to the veteran's service-
connected right inguinal herniorrhaphy 
(as compared to non-service-connected 
disability).  The consulting physicians 
should review the claims folder, and 
should be provided with copies of 
38 C.F.R. § 4.124a.  If at all possible, 
the consultation should be accomplished 
by physicians who have already examined 
the veteran.  However, if the prior 
examining physicians are no longer 
employed by VA, or are otherwise 
unavailable, the consultation may be 
accomplished by other physicians with 
appropriate expertise.  If a new 
physician must participate in the 

consultation, the veteran should be re-
examined by the new physician(s).  The 
consulting physicians should prepare a 
report detailing any motor and sensory 
impairments thought to be attributable 
to the veteran's service-connected right 
inguinal herniorrhaphy, to include any 
associated functional difficulties due 
to pain.  The physicians should make a 
distinction, to the extent feasible, 
between symptoms due to non-service-
connected disease entities, and those 
resulting from or made worse by the 
service-connected herniorrhaphy.  In so 
doing, the physicians should 
specifically address each of the 
following questions:

a.  Does the veteran currently suffer 
from paralysis, neuralgia, and/or 
neuritis of the ilio-inguinal nerve 
which is at least as likely as not 
attributable to the service-connected 
right inguinal herniorrhaphy?  If the 
veteran has paralysis of that nerve 
attributable to the herniorrhaphy, is 
the paralysis best described as (1) 
incomplete, mild, (2) incomplete, 
moderate, (3) incomplete, severe, or (4) 
complete?  If the veteran has neuralgia 
of that nerve attributable to the 
herniorrhaphy, is the neuralgia best 
described as (1) mild, (2) moderate, or 
(3) severe?  If the veteran has neuritis 
of that nerve attributable to the 
herniorrhaphy, is the neuritis best 
described as (1) mild, (2) moderate, or 
(3) severe?  Is the neuritis, if any, 
manifested by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant, sometimes excruciating, pain?

b.  Does the veteran currently suffer 
from paralysis, neuralgia, and/or 
neuritis of the anterior crural 
(femoral) nerve which is at least as 
likely as not 

attributable to the service-connected 
right inguinal herniorrhaphy?  If the 
veteran has paralysis of that nerve 
attributable to the herniorrhaphy, is 
the paralysis best described as (1) 
incomplete, mild, (2) incomplete, 
moderate, (3) incomplete, severe, or (4) 
complete?  If the veteran has neuralgia 
of that nerve attributable to the 
herniorrhaphy, is the neuralgia best 
described as (1) mild, (2) moderate, or 
(3) severe?  If the veteran has neuritis 
of that nerve attributable to the 
herniorrhaphy, is the neuritis best 
described as (1) mild, (2) moderate, or 
(3) severe?  Is the neuritis, if any, 
manifested by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant, sometimes excruciating, pain?

c.  Does the veteran currently suffer 
from paralysis, neuralgia, and/or 
neuritis of any other nerve which is at 
least as likely as not attributable to 
the service-connected right inguinal 
herniorrhaphy?  If the veteran has 
paralysis of any such other nerve 
attributable to the herniorrhaphy, is 
the paralysis best described as (1) 
incomplete, mild, (2) incomplete, 
moderate, (3) incomplete, severe, or (4) 
complete?  If the veteran has neuralgia 
of such other nerve attributable to the 
herniorrhaphy, is the neuralgia best 
described as (1) mild, (2) moderate, or 
(3) severe?  If the veteran has neuritis 
of another nerve attributable to the 
herniorrhaphy, is the neuritis best 
described as (1) mild, (2) moderate, or 
(3) severe?  Is the neuritis, if any, 
manifested by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant, sometimes excruciating, pain?


3.  The RO should review the report of 
the consultation to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the claim for an 
increased rating for neurologic 
residuals of a right inguinal 
herniorrhaphy.  In so doing, the RO 
should consider whether a separate 
rating is warranted for ilio-inguinal 
nerve impairment under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8530, 8630 or 
8730.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 

all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


